

 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT








BETWEEN






ARTESIAN WATER COMPANY, INC.




AND




COBANK, ACB






DATED AS OF JANUARY  19, 2010


 

 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this "Agreement") is entered into as of
January  19, 2010, between ARTESIAN WATER COMPANY, INC., a Delaware corporation
(the "Company"), and CoBANK, ACB, a federally chartered instrumentality of the
United States (the “Lender” or “CoBank”).
 
In consideration of the agreements herein and in the other "Credit Documents"
(as hereinafter defined) and in reliance upon the representations and warranties
set forth herein and therein, the parties agree as follows:
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.                                Definitions. Except as otherwise
expressly provided in this Agreement, capitalized terms used in this Agreement
and defined in Exhibit A hereto shall have the meanings set forth in such
Exhibit.
 
SECTION 1.02.                                Rules of Interpretation. Except as
otherwise expressly provided in this Agreement, the rules of interpretation set
forth in Exhibit A hereto shall apply to this Agreement.


ARTICLE 2
AMOUNT AND TERMS OF LOANS
 
SECTION 2.01.                                The Commitment. On the terms and
conditions set forth in this Agreement, the Lender agrees to make loans (each a
“Loan” and collectively the “Loans”) to the  Company from time to time during
the period commencing on the date hereof and ending on January 18, 2011 (the
“Maturity Date”), in an aggregate principal amount not to exceed, at any one
time outstanding, $20,000,000 (the "Commitment"). Within the limits and during
the term of the Commitment, the  Company may borrow, prepay pursuant to Section
2.07 hereof, and reborrow.


SECTION 2.02.                                Purpose. The purpose of the Loans
is to finance the operations of the Company and to provide up to $10,000,000 for
the purpose of making loans to Artesian Water Maryland, Inc. The Company agrees
to use the proceeds of the Loans for those purposes and no other.


SECTION 2.03.                                Availability. Loans will be made
available on any Business Day upon the telephonic or written request of an
authorized employee of the Company; provided, however, that any request made
telephonically shall be promptly confirmed in writing by the Company if required
by CoBank. Requests for Loans must be received not later than 12:00 Noon,
Eastern time on the date the Loan is to be made.  Loans will be made available
by wire transfer of immediately available funds. Wire transfers shall be made to
such account or accounts as may be authorized by the Company on forms supplied
or approved by CoBank.


           SECTION 2.04.                                Interest.


                      (A) Interest Rate Options. The Company agrees to pay
interest on the unpaid principal balance of the Loans in accordance with one or
more of the following interest rate options, as selected by the  Company in
accordance with the terms hereof:


                                (1)           Weekly Variable Rate Option. At a
rate per annum equal to the rate of interest established by CoBank on the first
Business Day of each week (the “Variable Rate Option”). The rate established by
CoBank shall be effective until the first Business Day of the next week. Each
change in the rate shall be applicable to all balances subject to this option
and information about the then current rate shall be made available upon
telephonic request.


(2)           Quoted Fixed Rate Option.  At a fixed rate per annum to be quoted
by the Lender in its sole discretion in each instance (the “Quoted Fixed Rate
Option”). Under this option, rates may be fixed on such balances and for such
periods (each a "Quoted Fixed Rate Period), as may be agreeable to CoBank in its
sole discretion in each instance, provided that:  (1) rates may not be fixed for
Quoted Fixed Rate Periods of less than 30 days or extending beyond the Maturity
Date; (2) rates may only be fixed on balances of $100,000.00 or in multiples
thereof; and (3) the maximum number of balances that may be subject to this
option at any one time shall be five (5).


                                (3)           LIBOR Option.  At a fixed rate per
annum equal to the LIBOR plus 1.50% (the “LIBOR Option”). Under this option
rates may be fixed: (A) for Interest Periods of 1, 2, 3, 6, and 9 months, as
selected by the  Company; provided, however, that in no event may rates be fixed
for Interest Periods expiring after the Maturity Date; (B) on balances of
$100,000 or in multiples thereof; (C) on a Banking Day on 3 Banking Days’ prior
notice; and (D) on not more than five (5) separate balances at any one time.


                      (B)           Elections. Subject to the limitations set
forth above, the  Company: (1) shall select the applicable rate option(s) each
time it requests a Loan; (2) may, on any Business Day, elect to convert balances
bearing interest at the Variable Rate Option to the Quoted Fixed Rate Option;
(3) may, on the last day of any Quoted Fixed Rate Period, elect to refix the
rate under the Quoted Fixed Rate Option or convert the balance to the Variable
Rate Option; (4) may, on the last day of any Interest Period, elect to convert
the balances bearing interest at the LIBOR Option to the Variable Rate Option or
Quoted Fixed Rate Option; and (5) may, on three (3) Banking Days' prior notice,
elect to convert balances bearing interest at the Variable Rate Option or the
Quoted Fixed Rate Option to the LIBOR Option or refix a rate under the LIBOR
Option; provided, however, that balances bearing interest at the Quoted Fixed
Rate Option or the LIBOR Option may not be converted or continued until the last
date of the Quoted Fixed Rate Period or Interest Period applicable thereto.  In
the absence of an election provided for herein, the Company shall be deemed to
have elected the Variable Rate Option.  All elections provided for herein may be
made telephonically, in writing, or, if agreed to in a separate agreement,
electronically, and must be received by 12:00 Noon Company's local time on the
applicable day.  Any election made telephonically, shall be promptly confirmed
in writing if so requested by CoBank.


                      (C)           Calculation and Payment.  Interest shall be
calculated on the actual number of days each Loan is outstanding on the basis of
a year consisting of 360 days.  In calculating interest, the date each Loan is
made shall be included and the date each Loan is repaid shall, if received
before 3:00 P.M. Mountain time, be excluded.  Interest shall be: (1) calculated
monthly in arrears as of the last day of each month and on the Maturity Date;
and (2) due and payable on the 20th day of the following month and on the
Maturity Date.  Notwithstanding the foregoing, at CoBank's option, interest on
balances bearing interest at the LIBOR Option shall be payable on the last day
of the Interest Period or, in case of Interest Periods of longer than three
months, at three month intervals.


           (D)           Additional Provisions Regarding LIBOR
Option.  Notwithstanding any other provision hereof, CoBank shall have the right
to temporarily suspend or permanently terminate the  Company’s ability to fix
rates under the LIBOR Option or for one or more Interest Periods if, for any
reason whatsoever (including a change in Applicable Law): (1) LIBOR is no longer
being quoted in the London interbank market or is no longer being quoted for an
Interest Period; (2) CoBank is prohibited from offering rates based on LIBOR; or
(3) CoBank’s cost to fund balances bearing interest at the LIBOR Option (as
determined by CoBank in its sole discretion) increases beyond any corresponding
increase in LIBOR or decreases less than any corresponding decrease in LIBOR. In
addition, if as a result of a change in Applicable Law or otherwise, CoBank is
required to allocate additional capital to, or otherwise bear increased costs as
a result of maintaining balances under, the LIBOR Option, the  Company agrees to
indemnify CoBank upon demand against all such costs.


           SECTION 2.05.                                Commitment Fees.  In
consideration of the Commitment, the  Company agrees to pay to the Lender a
commitment fee on the average daily unused portion of the Commitment from the
date hereof until the Commitment expires or is terminated at the rate of 1/4th
of 1% (0.25%) per annum (calculated on an actual/360 day basis). Such fees shall
be: (a) calculated quarterly in arrears as of the last day of each calendar
quarter and on the date the Commitment expires or is terminated; and (b) due and
payable on the 20th day of each January, April, July and October and on the date
the Commitment expires or is terminated.  Such fee shall be payable for each
quarter or portion thereof during the original or any extended term of the
Commitment; provided, however, that nothing contained herein shall obligate
CoBank to extend the term of the Commitment.


           SECTION 2.06.                                Repayment.  The Loans
shall mature and be due and payable on the Maturity Date.


           SECTION 2.07.                                Prepayment.


(A)           Voluntary. The  Company shall have the right upon one, or, in the
case of Fixed Rate Balances, three Business Days prior notice (which notice
shall be irrevocable), to prepay the Loans in whole or part. In the event the
Company prepays any Fixed Rate Balance, then at the time thereof, the Company
shall pay to CoBank a prepayment surcharge calculated in accordance with Section
2.11 hereof.


(B)           Mandatory. The Company shall prepay the Loans if required pursuant
to Section 7.02 hereof.


           SECTION 2.08.                                Note. The  Company’s
obligation to repay the Loans shall be evidenced by a promissory note in
substantially the form of Exhibit B hereto, duly completed, dated the date
hereof, and in the amount of the Commitment (the "Note").


SECTION 2.09.                                Security.  The  Company’s
obligations under the Credit Documents shall be secured by a statutory first
priority Lien on all equity which the Company may now own or hereafter acquire
or be allocated in the Lender and all proceeds thereof. The Company agrees to
take such steps (including the execution and recording of such instruments and
documents) as the Lender may from time to time require in order to confirm or
enable the Lender to realize upon its Lien.


           SECTION 2.10.                                Payments.


                      (A)           Manner of Making Payments. The  Company
shall make all payments to the Lender under this Agreement and the other Credit
Documents by wire transfer of immediately available funds in accordance with the
following wire transfer instructions (or in accordance with such other wire
transfer instructions as the Lender may direct by notice):


Name of Bank:  COBANK
Location:                     Greenwood Village, CO
ABA No.                     307088754
Reference:                     Artesian Water Company, Inc.


                      (B)           Business Days. In the event any day on which
any payment required to be made hereunder or under the Note is not a Business
Day, then such payment shall be due and payable on the next Business Day and, in
the case of principal, interest shall continue to accrue thereon.


                      (C)           Records. The Lender shall keep a record of
the unpaid principal balance of the Loans, the interest rate elections made with
respect thereto, the interest accrued on the Loans, and all payments made with
respect to the Loans, and such record shall, absent proof of error, be
conclusive evidence of the outstanding principal and interest on the Loans.


SECTION 2.11.                                Broken Funding Surcharge.  In the
event the Company:  (i) repays any Fixed Rate Balance prior to the last day of
the Interest Period or Quoted Fixed Period applicable thereto, whether such
payment is made voluntary, by reason of acceleration, or otherwise; or (ii)
fails for any reason to borrow, convert to, or renew any Fixed Rate Balance on
the date fixed therefor, then the  Company shall pay to the Lender a surcharge
calculated in accordance with the next sentence hereof.  Such surcharge shall be
in an amount equal to the greater of: (i) the present value of the sum of: (a)
any funding losses imputed by the Lender to have been incurred as a result of
such payment, conversion or failure; and (b) a per annum yield of ½ of 1% on the
amount prepaid, converted or not borrowed for the period such amount was
scheduled to have been outstanding at such fixed rate; or (ii) $300.  Such
surcharge shall be determined and calculated in accordance with methodology
established by the Lender, a copy of which will be made available upon request.


ARTICLE 3
CONDITIONS PRECEDENT


SECTION 3.01.                                Conditions Precedent to Initial
Loan.  The obligation of the Lender to make the initial Loan to the Company is
subject to the conditions precedent that the Lender shall have received, on or
before the day of such initial Loan, each of the following (which, in the case
of instruments or documents, must be originals and in form and content
satisfactory to the Lender):


(A)           This Agreement. This Agreement, duly executed by each of the
parties hereto in sufficient counterparts for each party hereto.


(B)           The Note. The Note duly executed by the  Company.


                      (C)           Secretary’s Certificate. A certificate of
the Secretary of the Company in form and content prescribed by CoBank, attaching
and certifying as to each of the following (each of which must be in form and
content reasonably acceptable to CoBank): (1) resolutions of the  Company’s
board of directors authorizing the transactions contemplated herein and in the
other Credit Documents; (2) a certificate of incumbency showing the names and
true ink signatures of the officers of the  Company that are authorized to enter
into this Agreement and the other Credit Documents; (3) a duly completed and
executed copy of a CoBank Delegation and Wire and Electronic Transfer
Authorization Form; (4) the certificate of incorporation of the  Company, as
amended to the date hereof; (5) the bylaws of the  Company, as amended to the
date hereof; and (6) a certificate of the Secretary of State of Delaware
attesting to the due incorporation and good standing of the Company in the State
of Delaware.


(D)           [Intentionally Omitted].


(E)           Fees and Expenses. Payment by the  Company of all fees and
expenses owed by it to the Lender.


(F)           Insurance.  Such evidence as the Lender shall require that
the  Company is in compliance with Section 6.14 hereof.


(G)           Officer's Certificate.  A certificate of a Financial Officer of
the Company as of the Closing Date in form and content prescribed by CoBank.
 


SECTION 3.02.                                Conditions to Each Loan.  The
obligation of the Lender to make any Loan to the  Company, including the initial
Loan, is subject to the conditions precedent that: (A) each of the
representations and warranties set forth herein and in such other Credit
Documents be true and correct on the date of such Loan, except to the extent
such representations and warranties expressly related to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); (B) no Default or Event of
Default shall have occurred and be continuing; and (C) at the time of such Loan,
there shall not exist any event which could reasonably be expected to have a
Material Adverse Effect.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


The  Company hereby represents and warrants to the Lender that:


SECTION 4.01.                                Organizations and Good
Standing.  The Company is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware with corporate power and
authority to own and operate its properties and to carry on its business as now
conducted, which consists of the gathering, purification, transportation,
storage and distribution of water solely in the State of Delaware. The Company
is a wholly ­owned subsidiary of Artesian Resources Corporation, a corporation
duly incorporated and validly existing in good standing under the laws of the
State of Delaware (the "Corporation").


SECTION 4.02.                                Subsidiaries. The Company has no
Subsidiaries.


SECTION 4.03.                                Financial Statements. (A) The
balance sheets of the Company for the year ended December 31 in each of the
years 2006, 2007, and 2008 and the related statements of income, retained
earnings and cash flows for the years ended on said dates, copies of all of
which have been furnished to the Lender, accompanied by a report thereon
containing an opinion unqualified as to scope limitations imposed by the Company
and otherwise without qualification except as therein noted, by BDO Seidman,
LLP, have been prepared in accordance with generally accepted accounting
principles consistently applied and the applicable provisions of the regulatory
authorities having jurisdiction in the premises except as therein noted, are
correct and complete, and present fully and fairly the financial position of the
Company as of such dates and the results of its operations and changes in its
financial position for such periods.
 
(B)            Since December 31, 2008, there has been no change in the
condition, financial or otherwise, of the Company as shown on the balance sheet
as of such date except increases, if any, in its current indebtedness to banks
incurred for working capital and except changes in the ordinary course of
business, none of which individually or in the aggregate has had a Material
Adverse Effect.
 
(C)            All budgets, projections, feasibility studies, and other similar
documentation submitted by the Company to the Lender in connection with the
transactions contemplated by this Agreement were based upon assumptions that
were reasonable and, as of the date hereof, no fact has come to light, and no
event has occurred, that would cause any such assumption not to be reasonable.
 
SECTION 4.04.                                           Litigation. Except as
set forth in Schedule 4.04 hereof, there are no actions, suits or proceedings
pending or, to the best of the knowledge of the Company, threatened against or
affecting the Company at law or in equity or before or by any Governmental
Authority, that would reasonably be expected to involve the possibility of any
material judgment or liability against the Company or otherwise have a Material
Adverse Effect. The Company is not in default with respect to any order of any
court or Governmental Authority.


SECTION 4.05.                                Taxes. The Company has filed prior
to delinquency all required tax returns and paid all applicable federal, state
and local taxes, other than taxes not yet due or that may hereafter be paid
without penalty, and the Company has no knowledge of any material deficiency or
additional assessment in connection therewith not provided for on the books of
the Company.


SECTION 4.06.                                Liens. There are no Liens on any
property of the Company other than the Lien of the Indenture and Permitted
Encumbrances.


SECTION 4.07.                                Title to Properties. The Company
has good title to all its property and assets reflected on the balance sheet of
the Company as of December 31, 2008 (other than property or assets subsequently
disposed of in the normal and ordinary course of business).


SECTION 4.08.                                [Reserved].


SECTION 4.09.                                Calamities, Strikes, etc. Since
December 31, 2008, the business, properties and assets of the Company have not
been adversely affected in any substantial way as the result of any fire,
explosion, accident, windstorm, strike, labor disturbance, lockout, combination
of workmen, requisition or taking of property by the United States or any agency
thereof or by the State of Delaware or any municipality or other agency thereof,
flood, drought, embargo, riot, war or act of God or the public enemy.


SECTION 4.10.                                Restrictions on the Company. The
Company is not a party to or bound by any contract, indenture, agreement or
instrument, or any law, rule or regulation, any judgment or order of any court
or Governmental Authority that restricts or limits the right or ability of the
Company to enter into and perform the Credit Documents; and no approval,
authorization, consent or withholding of objection on the part of any
Governmental Authority is necessary in connection with the execution or
performance of the Credit Documents. No action on the part of any shareholder of
the Company is necessary in connection with the execution and delivery by the
Company of and the performance by the Company of its obligations under the
Credit Documents.


SECTION 4.11.                                No Conflicts. The execution and
delivery of the Credit Documents and the consummation of the transactions
therein contemplated, and the compliance with the Credit Documents by the
Company, will not conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of the
Company pursuant to the terms of, the charter or by-laws of the Company, or any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company or the Corporation is a party, or by which the property or assets of
either may be bound or affected.


SECTION 4.12.                                No Defaults. The Company is
operating its business in compliance with the terms of the Credit Documents, and
no Default or Event of Default exists.


SECTION 4.13.                                Compliance with Laws.


(A) The Company is not (i) in default with respect to any order, writ,
injunction or decree of any court or (ii) in default in any material respect
under any law, ordinance, order, regulation, license or demand (including ERISA,
the Occupational Safety and Health Act of 1970 and laws and regulations
establishing quality criteria and standards for air, water, land and toxic
waste) of any Governmental Authority, default under which would have
consequences that could reasonably be expected to have a Material Adverse
Effect.


(B)           The Company is not in violation of any applicable Federal, state
or local
laws, statutes, rules, regulations, ordinances, permit, licenses or
authorizations relating to public health, safety or the environment, including,
without limitation, relating to releases, discharges, emissions or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls (PCBs), asbestos or
urea formaldehyde, to the treatment, storage, disposal or management of
hazardous substances (including, without limitation, petroleum, crude oil or any
fraction thereof or other hydrocarbons), pollutants or contaminants, to exposure
to toxic, hazardous or other controlled, prohibited or regulated substances
which violation could reasonably be expected to have a Material Adverse Effect.
The Company does not know of any liability or class of liability of the Company
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (42 U.S.C. Section 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et
seq.).


SECTION 4.14.                                Validity. Enforceable Obligations.
This Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the  Company
enforceable against the  Company in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.


SECTION 4.15.                                Full Disclosure. The financial
statements referred to in Section 4.03 of this Agreement do not, nor does any
other written statement furnished to the Lender by the Company in connection
herewith, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or herein not
misleading. There is no fact peculiar to the Company that the Company has not
disclosed to the Lender in writing that materially affects adversely nor, so far
as the Company now can reasonably foresee, will materially affect adversely the
properties, business, prospects, profits or condition (financial or otherwise)
of the Company.


SECTION 4.16.                                Use of Proceeds. None of the
transactions contemplated in the Agreement (including, without limitation, the
use of proceeds from the Loans) will violate or result in a violation of Section
7 of the Securities Exchange Act of 1934, as amended, or any regulation issued
pursuant thereto, including, without limitation, Regulations G, T and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The
Company does not intend to purchase, with the proceeds from the sale of the
Loans, any "margin stock" within the meaning of said Regulation G. None of the
proceeds from the Loans will be used to purchase, or refinance any borrowing the
proceeds of which were used to purchase, any "security" within the meaning of
the Securities Exchange Act of 1934, as amended.


SECTION 4.17.                                ERISA.  The consummation of the
transactions provided for in the Agreement and compliance by the Company with
the provisions thereof will not involve any prohibited transaction within the
meaning of ERISA or Section 4975 of the Code . Each "Plan" (as hereinafter
defined) complies in all material respects with all applicable statutes and
governmental rules and regulations, and (i) no "Reportable Event" (as
hereinafter defined) has occurred and is continuing with respect to any Plan,
(ii) the Company has not withdrawn from any Plan or instituted steps to do so,
and (iii) no steps have been instituted to terminate any Plan. No condition
exists or event or transaction has occurred in connection with any Plan that
could result in the incurrence by the Company of any material liability, fine or
penalty. No Plan maintained by the Company, nor any trust created thereunder,
have incurred any "accumulated funding deficiency" as defined in Section 302 of
ERISA nor does the present value of all benefits vested under all Plans exceed,
as of the last annual valuation date, the value of the assets of the Plans
allocable to such vested benefits. The Company does not have any contingent
liability with respect to any post-retirement "welfare benefit plans" (as such
term is defined in ERISA) except as has been disclosed to the Lender. As used
herein, the following terms shall have the meanings set forth: "Plan" shall mean
a "pension plan," as such term is defined in ERISA, established or maintained by
the Company or as to which the Company contributed or is a member or otherwise
may have any liability; and "Reportable Event" shall have the meaning given to
such term in ERISA.


SECTION 4.18.                                Principal Place of Business;
Records. The principal place of business and chief executive office of the
Company and the place where the records of the Company are kept is at the
address of the Company shown in Schedule 8.01 of this Agreement.


SECTION 4.19.                                 Rate Matters. The Company's
current rates for the provision of water services have been approved by all
necessary Governmental Authorities, including, without limitation, the Delaware
Public Service Commission. There are no pending, nor to the Company's knowledge,
any threatened, proceedings before any Governmental Authority the objective or
result of which is or could be to materially reduce or otherwise materially
change adversely any of the Company's rates for the provision of water services
or otherwise have a Material Adverse Effect.


SECTION 4.20.                                System Condition; Water Rights. The
Company's utility facilities reasonably meet present demand in all material
respects, are constructed in a good and workmanlike manner, are in good working
order and condition, and comply in all material respects with all applicable
laws, rules, regulations, orders, codes, and the like. The Company has water
rights with such quantities, priorities and qualities as are necessary
adequately to service the present and reasonably anticipated needs of its
customers. The Company controls, owns, or has access to all such water rights
free and clear of the interest of any third party which would individually or in
the aggregate materially adversely affect the Company's intended use thereof and
has not suffered or permitted any transfer or encumbrance of such water rights,
has not abandoned such water rights, or any of them, and has not done any act or
thing which would materially impair or cause a material loss of any such water
rights.


SECTION 4.21.                                [Intentionally Omitted


SECTION 4.22.                                Investment Company Act The Company
is not an "investment company" as that term is defined in, or otherwise subject
to regulation under, the Investment Company Act of 1940, as amended.


SECTION 4.23.                                No Default Under Other Agreements.
The  Company is not in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default has had or would be reasonably expected to have a Material Adverse
Effect.


SECTION 4.24.                                Indebtedness. As of the Closing
Date, the Company has  no secured Indebtedness or Off Balance Sheet Indebtedness
other than, in each case, as set forth in the Company’s most recent annual
report filed on Form 10-K and quarterly report filed on Form 10-Q, in each case
as  filed with the Securities and Exchange Commission.


SECTION 4.25.                                Solvency. The Company is and, after
the consummation of the transactions contemplated by this Agreement and the
other Credit Documents, will be Solvent.


SECTION 4.26.                                Insurance. The Company maintains
insurance for the benefit of the  Company with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which the  Company operates.


SECTION 4.27.                                Franchise, Licenses, Etc. The
Company possesses all material franchises, certificates, licenses, permits and
other authorizations necessary for the operation of its businesses.


ARTICLE 5
FURNISHING FINANCIAL AND OTHER INFORMATION


The  Company hereby covenants and agrees that so long as this Agreement is in
effect and until the Loans, together with interest, fees and other monetary
obligations hereunder have been paid in full and the Commitment expires or is
terminated:


SECTION 5.01.                                Annual Financial Statements of
Company. The Company will furnish, or cause to be furnished, to the Lender as
soon as available, and in any event within 120 days after the close of each
fiscal year of the Company:


(i) a balance sheet of the Company as of the close of such fiscal year, and


(ii) statements of income, retained earnings and cash flow of the Company for
such fiscal year,


in each case setting forth in comparative form the figures for the preceding
fiscal year, all in reasonable detail and accompanied by an opinion thereon of a
firm of independent public accountants of recognized national standing selected
by the Company to the effect that the financial statements have been prepared in
conformity with generally accepted accounting principles consistently applied
and present fairly the financial condition of the Company as of the end of such
fiscal year and the results of its operations for the fiscal year then ended and
a written statement from such accountants that their examination in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and auditing procedures as were considered necessary
in the circumstances, and, to the extent applicable, disclosing all defaults by
the Company in the performance of any obligation or under its certificate of
incorporation of which they have obtained knowledge in making the examination
necessary to their opinion.


SECTION 5.02.                                Financial Statements of the
Corporation.


(i)           Quarterly Statements. As soon as available and in any event within
forty five (45) days after the end of each quarterly fiscal period (except the
last) of each fiscal year of the Corporation, the Company will deliver to the
Lender copies of:


(A) consolidated balance sheets of the Corporation and its subsidiaries as of
the close of such quarterly period, and


(B) consolidated statements of income, retained earnings and cash flows of the
Corporation and its subsidiaries, for such quarterly period and for the portion
of the fiscal year ending with such period,


in each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and certified as
presenting fairly the financial condition of the Corporation and its
subsidiaries as of the end of such period and the results of their operations
for such period, subject to changes resulting from year-end adjustments, by the
chief financial officer of the Corporation.


(ii)           Annual Statements. As soon as available and in any event within
one hundred twenty (120) days after the close of each fiscal year of the
Corporation, the Company will deliver to the Purchaser (and any such
institutional or other holder), copies in duplicate of:


(A) consolidated balance sheets of the Corporation and its subsidiaries as of
the close of such fiscal year, and


(B) consolidated statements of income, retained earnings and cash flow of the
Corporation and its subsidiaries for such fiscal year,
 
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion
thereon of a firm of independent public accountants of recognized national
standing selected by the Corporation to the effect that the consolidated
financial statements have been prepared in conformity with generally accepted
accounting principles consistently applied and present fairly the financial
condition of the Corporation and its subsidiaries as of the end of such fiscal
year and the results of their operations for the fiscal year then ended and a
written statement from such accountants that their examination in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and auditing procedures as were considered necessary
in the circumstances, and, to the extent applicable, disclosing all defaults by
the Corporation in the performance of any obligation or under its certificate of
incorporation of which they have obtained knowledge in making the examination
necessary to their opinion


SECTION 5.03.                                SEC and Other Related Reports. The
Company will deliver to the Lender (and any such institutional holder), promptly
upon their becoming available, copies of all registration and proxy statements
and reports that the Company or the Corporation shall file with the Securities
and Exchange Commission or any successor and corresponding Governmental
Authority, and copies of such financial statements, reports, proxy statements
and returns as it, or the Corporation, shall send to its or their stockholders
or to the Trustee or file with any securities exchange.


SECTION 5.04.                                Requested Information. The Company
with reasonable promptness shall furnish the Lender such other data and
information as may reasonably be requested.


SECTION 5.05.                                Officer's Annual Certificate.
Concurrently with delivery of the financial statements referred to in Section
5.01 hereof, the Company will deliver to the Lender a certificate of its
President or its Treasurer or Controller in the form attached hereto as Exhibit
C.


SECTION 5.06.                                Inspection. The Company will permit
the Lender, or such person or persons as the Lender may designate in writing, to
visit and inspect any of the properties of the Company and to examine its books
of account and discuss its affairs, finances and accounts with its officers and
independent public accountants (and by this provision the Company authorizes
said accountants to discuss with the Lender the finances and affairs of the
Company), all at such reasonable times and as often as the Lender may desire;
provided that, unless a Default or Event of Default exists, the Lender shall
bear the cost of any such inspection.


SECTION 5.07.                                Notice of Default. Promptly after
becoming aware thereof, the Company will deliver to the Lender notice of  the
occurrence of any Default or Event of Default provided, however, that the
failure to give such notice shall not affect the Lender’s rights and power to
exercise any and all of the remedies specified herein.


SECTION 5.08.                                Notice of Non-Environmental
Litigation. Promptly after the commencement thereof, the Company will deliver to
the Lender notice of the commencement of all actions, suits, or proceedings
before any court, arbitrator, or Governmental Authority affecting it that, if
adversely determined, could have a Material Adverse Effect.


SECTION 5.09.                                Notice of Environmental Matters.
Without limiting the provision of Section 5.08 hereof, promptly after receipt
thereof, the Company will deliver to the Lender notice of its receipt of all
pleadings, orders, complaints, indictments, or other written communications
alleging a condition that would reasonably be expected to require the Company to
undertake or to contribute to a cleanup or other response under any
Environmental Law, or that seeks material penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of any Environmental Law, or
that makes any material claim for personal injury or property damage as a result
of environmental factors or conditions or that, if adversely determined, could
otherwise have a Material Adverse Effect.


SECTION 5.10.                                ERISA Reportable Events. Within 10
days after the Company becomes aware of the occurrence of any Reportable Event
(as defined in Section 4043 of ERISA) with respect to the Company, a statement
describing such Reportable Event and the actions proposed to be taken in
response to such Reportable Event.


ARTICLE 6
COVENANTS


The  Company hereby covenants and agrees that so long as this Agreement is in
effect and until the Loans, together with interest, fees and other monetary
obligations hereunder have been paid in full and the Commitment expires or is
terminated:


SECTION 6.01.                                Compliance With Laws and
Agreements. The Company will comply with (i) all Applicable Laws  of all
Governmental Authorities and of any court, arbitrator or grand jury, in respect
of the conduct of its business and the ownership of its properties (including,
without limitation, applicable statutes, rules, regulations, orders and
restrictions relating to equal employment opportunities or Environmental Laws),
the violation of which could reasonably be expected to have a Material Adverse
Effect; and (ii) all agreements, indentures, mortgages and other instruments to
which it is a party or by which it or any of its property is bound, the
violation of which could reasonably be expected to have a Material Adverse
Effect.


SECTION 6.02.                                Capitalization. The Company agrees
to purchase such equity in the Lender as the Lender may from time to time
require in accordance with its Bylaws and Capital Plan (as each may be amended
from time to time), except that the maximum amount of equity that the Company
may be required to purchase in the Lender in connection with the Loans may not
exceed the maximum amount permitted by the Lender’s Bylaws at the time this
Agreement is entered into. The rights and obligations of the parties with
respect to such equity and any distributions made on account thereof or on
account of Borrower's patronage with CoBank shall be governed by the Lender’s
Bylaws and Capital Plan (as each may be amended from time to time). All such
investments and all other equities that the Company may now own or hereafter
acquire or be allocated in the Lender shall be subject to a statutory first Lien
in favor of the Lender. The Lender shall not be obligated to set off or
otherwise apply such equities to the Company's obligations to the Lender.


SECTION 6.03.                                           Licenses, Etc. The
Company will duly and lawfully obtain and maintain in full force and effect all
licenses, certificates, permits, authorizations, approvals and the like that are
material to the conduct of its business or that otherwise may be required by
laws, to the extent the failure to do so could have a Material Adverse Effect.


SECTION 6.04.                                Water Rights. The Company will
maintain and procure water rights with such quantities, priorities and qualities
as are necessary adequately to serve the present and reasonably anticipated
needs of its customers. The Company will continue to control, own or have access
to all such water rights free and clear of the interest of any third party, will
not suffer or permit any transfer or encumbrance of such water rights, will not
abandon such water rights, or any of them, and will not do any act or thing
which would impair or cause the loss of such water rights.


SECTION 6.05.                                Loans and Investments. The Company
will not, after the date hereof, make any loan or advance to, invest in,
purchase or make any commitment to purchase any commercial paper, stock, bonds,
notes, or other securities of any person or entity (each, whether made directly
or indirectly, (an "Investment"), other than:


(A)           commercial paper maturing not in excess of one year from the date
of acquisition and rated "P1" by Moody's or "A1" by S&P on the date of
acquisition;


(B)           certificates of deposit in North American commercial banks rated
"C" or better by Keefe, Bruyette & Woods, Inc., or "3" or better by Cates
Consulting Analysts, maturing not in excess of one year from the date of
acquisition;


(C)           securities or deposits issued, guaranteed, or fully insured as to
payment by the United States government or any agency thereof, and equity or
investments in the Lender;


(D)           repurchase agreements of any bank or trust company incorporated
under the laws of the United States of America or any state thereof and fully
secured by a pledge of obligations issued or fully and unconditionally
guaranteed by the United States government;


(E)           stocks and other voting securities that are not included within
the scope of clauses (A) through (D) above and are issued by corporations or
other entities not engaged in any business other than the water or wastewater
utility business and that are incorporated or organized under the laws of the
United State of America or any state thereof; provided that prior to or as a
result of such investment the Company holds not less than seventy five percent
(75%) of the voting securities of such corporation or entity;


(F)           commercial paper, bonds, stocks or other securities that are not
included within the scope of clauses (A) through (E) above and are issued by
corporations or other entities incorporated or organized under the laws of the
United State of America or any state thereof (collectively, "Other
Investments"); provided that the aggregate amount (calculated based on cost) of
all such Other Investments shall not at any time exceed One Million Dollars
($1,000,000); and


(G)           Loans to Artesian Water Maryland, Inc. in an aggregate principal
amount not to exceed, at any one time outstanding, $10,000,000.


SECTION 6.06.                                Guarantees. The Company will not
guarantee, assume or otherwise become obligated or liable with respect to the
indebtedness or other obligations of any person or entity, other than in the
ordinary course of its business.


SECTION 6.07.                                Mergers; Acquisitions: Etc. The
Company will not: (A) merge or consolidate with any other entity unless the
Company shall be the continuing and surviving corporation and, after such merger
or consolidation, there shall exist no Default or Event of Default; or (B)
commence operations under any other name, organization or entity, including any
joint venture.


SECTION 6.08.                                Transfer of Assets. The Company
will not sell, transfer, lease, enter into any contract for the sale, transfer
or lease of, or otherwise dispose of, any of its assets, except in the ordinary
course of its business.


SECTION 6.09.                                Change in Business. The Company
will not engage in any business activity or operation different from or
unrelated to its current business activities or operations.


SECTION 6.10.                                Distributions. The Company will not
make, declare or pay, directly or indirectly, any dividend or other distribution
of assets to shareholders of the Company, or retire, redeem, purchase or
otherwise acquire for value any shares of stock of the Company, if such
dividend, distribution, retirement, redemption, purchase or acquisition would
cause the Company's consolidated capital to be less than Seventy Five Million
Dollars ($75,000,000).


SECTION 6.11.                                Preservation of Existence,
Franchise and Assets. The  Company will do all things necessary to preserve and
keep in full force and effect its existence, rights, franchises and authority.
The  Company shall generally maintain its properties, real and personal, in good
condition, and the  Company shall not waste or otherwise permit such properties
to deteriorate, reasonable wear and tear excepted.


           SECTION 6.12.                                Books and Records. The
Company will keep complete and accurate books and records of its transactions in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).


           SECTION 6.13.                                Payment of Taxes and
Other Indebtedness. The  Company will pay, settle or discharge (a) all taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) all of its other Indebtedness as it shall become due (to the
extent such repayment is not otherwise prohibited by this Agreement); provided,
however, that the  Company shall not be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefore
have been established in accordance with GAAP, unless the failure to make any
such payment (i) would give rise to an immediate right to foreclose or collect
on a Lien securing such amounts or (ii) would have or would reasonably be
expected to have a Material Adverse Effect.


           SECTION 6.14.                                Insurance. The Company
will at all times maintain in full force and effect insurance (including
worker's compensation insurance, liability insurance, casualty insurance and
business interruption insurance) with responsible and reputable insurance
companies in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the  Company operates.


SECTION 6.15.                                Performance of Obligation.
The  Company will perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound.


SECTION 6.16.                                Audits/Inspections. Upon reasonable
prior notice and during normal business hours, the  Company will permit
representatives appointed by the Lender, including, without limitation,
employees of the Lender, independent accountants, agents, attorneys, and
appraisers, to visit and inspect the  Company's property, including its books
and records, its accounts receivable and inventory, the  Company's facilities
and its other business assets, and to make photocopies or photographs thereof
and to write down and record any information such representative obtains and
shall permit the Lender or its representatives to investigate and verify the
accuracy of information provided to the Lender and to discuss all such matters
with the officers, employees and representatives of the  Company.


SECTION 6.17                                .           Nature of Business. The
Company will not alter the character of its business from that of a water or
wastewater utility company.


SECTION 6.18.                                Arm's-Length Transactions. The
Company will not enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any officer, director or
Affiliate other than on terms and conditions substantially as favorable to the
Company as would be obtainable in a comparable arm's-length transaction with a
Person other than an officer, director or Affiliate.


SECTION 6.19.                                Fiscal Year; Organization
Documents. The  Company will not (a) change its fiscal year or (b) change its
form of organization from a corporation organized under the laws of the State of
Delaware.


SECTION 6.20.                                Liens. The  Company will not
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or after acquired, except for the Lien of the
Indenture and Liens permitted by the Indenture.


SECTION 6.21.                                Indebtedness. The Company will not,
nor will it permit any of its Subsidiaries to incur, assume, guarantee or in any
other manner become liable, with respect to:


(A)           Short-Term Debt (including Company Obligations) in excess of, at
any one time outstanding, $40,000,000.


(B)           Funded Indebtedness in excess of, at any one time outstanding,
66.67% of Total Permanent Capital of the Company and its consolidated
subsidiaries.


SECTION 6.22.                                EBITDA to Total Interest Expense
Ratio. The Company and its consolidated subsidiaries, if any, will have at the
end of each fiscal year, an " EBITDA to Total Interest Expense" of not greater
than 2.50 to 1.


ARTICLE 7
EVENTS OF DEFAULT


SECTION 7.01.                                Events of Default. An Event of
Default shall exist upon the occurrence of any of the following specified events
(each an "Event of Default"):


(A)           Payment.  The  Company shall default in the payment when due of
any principal of any of the Loans or in the payment when due of any interest on
the Loans or of any fees or other amounts owing hereunder or under any of the
other Credit Documents.


(B)           Representations.  Any representation, warranty or statement made
or deemed to be made by the Company herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made.


                      (C)           Certain Covenants. The failure by the
Company to perform or comply with any covenant or agreement set forth in this
Agreement (excluding Sections 2.02, 5.07, 5.08, 5.09,  6.21, and 6.22) , and
such failure continues for thirty (30) days after written notice thereof shall
have been delivered by the Lender to the Company;


                      (D)           Other Covenants. The failure by the Company
to perform or comply with Sections 2.02, 5.07, 5.08, 5.09, 6.21 or 6.22 of this
Agreement.


(E)           Cross-Default. The occurrence of any event of default under, or
lapse of or failure on the part of the Company to observe, keep, or perform any
covenant or agreement contained in any other Credit Document or any other
agreement between the Company and the Lender, including, without limitation, any
guaranty, loan agreement, security agreement, pledge agreement, indenture,
mortgage or other agreement.


(F)           Other Indebtedness.  The Company should fail to pay when due any
indebtedness to any other person or entity for borrowed money or any long-term
obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.


(G)           Judgment. The rendering against the Company of a judgment for the
payment of moneys in excess of Five Hundred Thousand Dollars ($500,000) and the
continuance of such judgment unsatisfied and without stay of execution thereon
for a period of forty-five (45) days after the entry of such judgment, or the
continuance of such judgment unsatisfied for a period of forty-five (45) days
after the termination of any stay of execution thereon entered within such first
mentioned forty-five (45) days.


(H)           Bankruptcy, etc. The occurrence of any of the following with
respect to the  Company (i) a court or governmental agency having jurisdiction
in the premises shall enter a decree or order for relief in respect of the
Company in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the  Company
or for any part of its property or order the winding up or liquidation of its
affairs; or (ii) an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect is commenced against the and
such petition remains un stayed and in effect for a period of 60 consecutive
days; or (iii) the  Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the  Company or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) the Company shall become
insolvent or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by the Company  in furtherance of
any of the aforesaid purposes.


(I)           ERISA.  The occurrence of any of the following events or
conditions if the same, individually or in the aggregate, would be reasonably
expected to result in a liability of an amount greater than or equal to
$500,000: (A) any "accumulated funding deficiency," as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, shall
exist with respect to any Plan, or any Lien shall arise on the assets of
the  Company or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Lender, likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (C) a Termination Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Lender, likely to result in (i) the termination of
such Plan for purposes of Title IV of ERISA, or (ii) the  Company or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of such Plan; or (D) any
prohibited transaction (within the meaning of Section 406 of ERISA or Section
4975 of the Code) or breach of fiduciary responsibility shall occur which would
be reasonably expected to subject the  Company or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(1) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which
the  Company or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.


(J)           Indenture.  An "Event of Default" (as defined in the Indenture)
shall exist.




SECTION 7.02.                                Acceleration; Remedies. Upon the
occurrence and during the continuance of a Default or an Event of Default, the
Lender shall have no obligation to make any Loan to the Company and may
discontinue doing so at any time without prior notice. In addition, upon the
occurrence of an Event of Default and at any time thereafter unless and until
such Event of Default has been waived by the Lender, the Lender may, by written
notice to the Company take any of the following actions without prejudice to the
rights of the  Lender to enforce its claims against the Company, except as
otherwise specifically provided for herein.


(A)           Termination of Commitments.  Declare the Commitment terminated
whereupon the Commitment shall be immediately terminated.


(B)           Acceleration of Loans.  Declare the unpaid amount of all  Company
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the  Company.


(C)           Enforcement of Rights.  Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off.


(D)           Other Rights. Exercise all other rights provided in this
Agreement, any other Credit Document, or under law.


In addition to the foregoing, upon the occurrence and during the continuance of
an Event of Default the unpaid principal balance of the Loans, together with any
overdue payments of interest, fees or other charges hereunder, shall
automatically accrue interest at the Default Rate.


SECTION 7.03.                                Application of Payments After Event
of Default.  Notwithstanding any other provisions of this Agreement, after the
exercise of any remedies by the Lender pursuant to Section 7.02 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Lender on account of amounts outstanding
under any of the Credit Documents shall be applied as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Lender in
connection with enforcing the rights of the Lender under the Credit Documents;


SECOND, to payment of any fees or surcharges owed to the Lender;


THIRD, to the payment of all accrued interest payable to the Lender hereunder;


FOURTH, to the payment of the outstanding principal amount of the Loans;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and


SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
 
ARTICLE 8
MISCELLANEOUS


SECTION 8.01.                                Notices and Other Communications;
Facsimile Copies.


           (A)           General.  Unless otherwise expressly provided herein,
all notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission). All written notices and all other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 8.01 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B)  if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (C) if delivered by electronic mail (which form of
delivery is subject to the provisions of subsection (C) below), when delivered.


                      (B)           Effectiveness of Facsimile Documents and
Signatures.  Credit Documents may be transmitted and/or signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on the  Company and the Lender. The Lender may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.


                      (C)           Limited Use of Electronic Mail.  Electronic
mail and internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Sections 5.01 through 5.04, and to distribute Credit Documents for execution
by the parties thereto, and may not be used for any other purpose.


                      (D)           Reliance by Lender.  The Lender shall be
entitled to rely and act upon any notices (including telephonic notices of
borrowing and interest elections) purportedly given by or on behalf of
the  Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The  Company shall indemnify
the Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
the  Company. All telephonic notices to and other communications with the Lender
may be recorded by the Lender, and the  Company hereby consents to such
recording.


SECTION 8.02.                                Rights of Set-Off. In addition to
any rights now or hereafter granted under applicable law or otherwise, and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default and the commencement of remedies described in Section 7.02, the Lender
is authorized at any time and from time to time, without presentment, demand,
protest or other notice of any kind (all of which rights being hereby expressly
waived), to hold, set-off and appropriate and apply any and all proceeds of any
equity in the Lender, any deposits (general or special), and any other
indebtedness at any time held or owing by the Lender (whether or not due) to or
for the credit or the account of the Company against the  Company Obligations
irrespective of whether the Lender shall have made any demand hereunder and
although such  Company Obligations, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of the Lender subsequent thereto; provided, however, that
the Lender shall not be obligated to effect any such setoff. The  Company hereby
agrees that any Person purchasing a participation in the Loans and Commitments
hereunder pursuant to Section 8.03 may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder.


SECTION 8.03.                                Successors and Assigns


           (A)           Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the  Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participation
Purchasers to the extent provided in subsection (B) of this Section and, to the
extent expressly contemplated hereby, the indemnities) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


                      (B)           Participations.  Without limiting the
foregoing, the Lender may at any time, without the consent of, or notice to, the
Company, sell participations to any Participation Purchaser in all or a portion
of the Lender's rights and/or obligations under this Agreement (including all or
a portion of the Commitment and/or the Loans); provided that (i) if such sale is
other than to a Farm Credit System
Institution, such sale shall be subject to the  Company's consent, which shall
not be unreasonably withheld or delayed, (ii) the Lender's obligations under
this Agreement shall remain unchanged, (iii) the Lender shall remain solely
responsible to the  Company for the performance of such obligations and (iv) the
Company and the Lender shall continue to deal solely and directly with the
Lender in connection with the Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which the Lender sells such
a participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participation
Purchaser, agree to any amendment, waiver or other modification described in
Section 8.06 that directly affects such Participation Purchaser. To the extent
permitted by law, each Participation Purchaser also shall be entitled to the
benefits of Section 8.02 as though it were a Lender, provided such Participation
Purchaser agrees to share any amount received in excess of its pro rata share
with the Lender and all other Participation Purchasers.


                      (C)           Nonrestricted Assignments.  The Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under the Credit Documents (including under the Note) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations arising in connection with the issuance of notes by the Federal Farm
Credit Banks Funding Corporation; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.


                      (D)           Information.  The Lender may furnish any
information concerning the  Company in the possession of such Lender from time
to time to Participation Purchasers (including prospective Participation
Purchasers).
 
 
           SECTION 8.04.                                No Waiver; Remedies
Cumulative. No failure or delay on the part of the Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the  Company and the Lender shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Lender would otherwise
have. No notice to or demand on the  Company in any case shall entitle
the  Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lender to any other or
further action in any circumstances without notice or demand.


           SECTION 8.05.                                Payment of Expenses,
Etc.


                      (A)           The  Company agrees (i) to pay or reimburse
the Lender for all costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement and the other Credit
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
(including, without limitation, the reasonable fees and expenses of Sherman &
Howard L.L.C., special counsel to the Lender), and (ii) to pay or reimburse the
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Credit Documents (including all such costs and expenses
incurred during any "workout" or restructuring in respect of the Company
Obligations and during any legal proceeding, including any bankruptcy or
insolvency proceeding of the  Company), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Lender and the cost of independent public
accountants and other outside experts retained by the Lender. All amounts due
under this Section 8.05(A) shall be payable within ten Business Days after
written notice is provided to the Company demanding payment therefor. In
addition, the Company will pay all taxes (including interest and penalties) that
may be payable in respect of the execution and delivery of this Agreement or any
other Credit Documents or of any amendment of, or waiver or consent under or
with respect to, this Agreement, the or the Note and will hold the Lender
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax. The obligations of the Company under this Section 8.05
shall survive the payment of the Loans.


(B)           Whether or not the transactions contemplated hereby are
consummated, the  Company shall indemnify and hold harmless the Indemnities from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Credit Document or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) the Commitment or any Loan, (c) any actual or alleged
presence or release of hazardous materials on or from any property currently or
formerly owned or operated by the  Company, any Subsidiary of the  Company, or
any liability resulting from any actual or alleged violation of Environmental
Laws related in any way to the  Company, any Subsidiary of the  Company or (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the "Indemnified Liabilities"), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 8.05(B)
shall be payable within ten Business Days after written notice is provided to
the Company demanding payment therefor.  The agreements in this Section shall
survive the  termination of the Commitment and the repayment, satisfaction or
discharge of all the other  Company Obligations.


SECTION 8.06.                                Amendments, Waivers and Consents.
Neither this Agreement, nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Lender and the Company; provided that no such amendment,
change, waiver, discharge or termination shall without the consent of each
Participation Purchaser affected thereby:


 
                      (A)           extend the Maturity Date, or postpone or
extend the time for any payment or prepayment of principal;


                      (B)           reduce the rate or extend the time of
payment of interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or fees or other amounts
payable hereunder;


                      (C)           reduce or waive the principal amount of any
Loan;


           (D)           increase or extend the Commitment (it being understood
and agreed that a waiver of any Default or Event of Default shall not constitute
a change in the terms of the Commitment);


           (E)           release the  Company from its obligations under the
Credit Documents;


                      (F)           amend, modify or waive any provision of this
Section 8.06, or Sections 7.01(A), 8.02, 8.03 or 8.05; or


                      (G)           consent to the assignment or transfer by
the  Company of any of its rights and obligations under (or in respect of) the
Credit Documents.


 
           SECTION 8.07.                                Counterparts. This
Agreement may be executed in any number of counterparts, each of which where so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument.


           SECTION 8.08.                                Headings. The headings
of the sections and subsections hereof are provided for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.


           SECTION 8.09.                                 Survival of
Indemnification and Representations and Warranties. All indemnities set forth
herein and all representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Loans, and the
repayment of the Loans and other  Company Obligations and the termination of the
Commitment hereunder.
 
 
           SECTION 8.10.                                Governing Law. THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. The  Company
irrevocably consents to the service of process out of any competent court in any
action or proceeding with respect to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
for notices pursuant to Section 8.01, such service to become effective 30 days
after such mailing. Nothing herein shall affect the right of the Lender to serve
process in any other manner permitted by law.


           SECTION 8.11.                                Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS  AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


           SECTION 8.12.                                Severability. If any
provision of any of the Credit Documents is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.


           SECTION 8.13.                                Further Assurances.
The  Company agrees, upon the request of the Lender, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Agreement and the other Credit Documents.


           SECTION 8.14.                                Entirety. This Agreement
together with the other Credit Documents represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents or the transactions contemplated
herein and therein.


           SECTION 8.15.                                Binding Effect;
Continuing Agreement.


(A)           This Agreement shall become effective at such time as all of the
conditions set forth in Section 3.01 have been satisfied or waived by the Lender
and it shall have been executed by the  Company and the Lender, and thereafter
this Agreement shall be binding upon and inure to the benefit of the  Company
and the Lender and their respective successors and assigns.


(B)           This Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Company
Obligations have been paid in full and the Commitment expires or has been
terminated. Upon termination, the  Company shall have no further obligations
(other than the indemnification provisions that survive) under the Credit
Documents; provided that should any payment, in whole or in part, of
the  Company Obligations be rescinded or otherwise required to be restored or
returned by the Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Lender in connection therewith shall be deemed included
as part of the  Company Obligations.


           SECTION 8.16.                                Confidentiality. The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, in the event
of any disclosure pursuant to this clause (c), the Lender shall promptly notify
the  Company of its disclosure of such Information); (d) to any other party to
this Agreement; (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.16, to (i) any  Participation
Purchaser in, or any prospective Participation Purchaser in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty's or
prospective counterparty's professional advisor) to any credit derivative
transaction relating to obligations of the  Company; (g) with the consent of
the  Company; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 8.16 or (ii) has been
available or becomes available to the Lender on a nonconfidential basis from a
source other than the  Company; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender's or its
Affiliates' portfolio in connection with ratings issued with respect to such
Lender or its Affiliates. For the purposes of this Section 8.16, "Information"
means all information received from the  Company relating to the  Company or its
Subsidiaries or business. Any Person required to maintain the confidentiality of
Information as provided in this Section 8.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, "Information" shall not include, and the Lender
and the  Company may disclose to any and all Persons, without limitation of any
kind, any information with respect to the "tax treatment" and "tax structure"
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Lender or the  Company
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loans and
transactions contemplated hereby.


SECTION 8.17.                                USA PATRIOT ACT. CoBank hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Publ. 107 56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow CoBank to identify the Company in accordance
with the Act.
 


[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Revolving Credit
Agreement to be duly executed and delivered as of the date first above written.
 
BORROWER:
ARTESIAN WATER COMPANY, INC.








 
By:
   

 
Name:
   

 
Title:
   


 
 

--------------------------------------------------------------------------------

 

LENDER:
CoBANK, ACB








 
By:
 

 
Name:
 

 
Title:
 




 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DEFINITIONS AND RULES OF INTERPRETATION


           SECTION 1.01 Definitions. As used in the Agreement, any amendment
thereto, or in any other Credit Document, the following terms shall have the
following meanings:


"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise. “Agreement” shall have the meaning set forth in the
introductory paragraph hereof.
 
“Applicable Law” means all laws, rules, regulations, codes, and ordinances
applicable to the Person, conduct, transaction, covenant or contract in
question.
 
"Attorney Costs" means all reasonable fees and disbursements of any law firm or
other external counsel.
 
“Banking Day” shall mean a day that is both a Business Day and a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.
 
"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which the Lender is closed for business.
 
"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
 
"Closing Date" means the date hereof.
 
“CoBank Base Rate” shall mean the rate of interest established by CoBank from
time to time as its CoBank Base Rate, which rate is intended by CoBank as a
reference rate and not its lowest rate. The CoBank Base Rate will change on the
effective date of each change in the rate.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
"Commitment" shall have the meaning set forth in Section 2.01.
 
"Company" means Artesian Water Company, Inc.
 
"Company Obligations" means, without duplication, all of the obligations of the
Company to the Lender, whenever arising, under this Agreement, the Note or any
of the other Credit Documents, including, without limitation, the obligation to
pay principal, interest, fees, surcharges, premiums, expense, and other amounts
owing hereunder.
 
“Corporation” shall have the meaning set forth in Section 4.01 hereof.
 
"Credit Documents" means this Agreement, the Note, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
 
"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Default Rate” shall mean the CoBank Base Rate plus 2% per annum.
 
"Dollars" and "$" means dollars in lawful currency of the United States of
America.
 
"Environmental Laws" means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977,33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
"ERISA Affiliate" means an entity, whether or not incorporated, which is under
common control with the  Company or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes
the  Company or any of its Subsidiaries and which is treated as a single
employer under Sections 414(b), (c), (m), or (0) of the Code.
 
“Eurocurrency Liabilities” shall have meaning as set forth in Regulation D.
 
"Event of Default" has the meaning specified in Section 7.01.
 
"Financial Officer" means any one of the chief financial officer, the chief
accounting officer, the Vice President, Finance or the Senior Vice President,
Finance and Planning of the Company.
 
“Fixed Rate Balances” shall mean balances bearing interest at either the Quoted
Fixed Rate Option or the LIBOR Option.
 
"Funded Indebtedness" shall mean all bonds, debentures and other evidence of
indebtedness of the Company and its Subsidiaries, secured or unsecured, for
money borrowed but excluding (i) indebtedness maturing on demand or within one
year from the date incurred and not renewable or extendable at the option of the
debtor, (ii) indebtedness of the Company to any Subsidiary and any indebtedness
of a Subsidiary to the Company, and (iii) indebtedness that has been called for
redemption and for the payment of which monies have been irrevocably deposited
with a trustee.  Funded Indebtedness shall be calculated on a consolidated
basis, excluding all intercompany items, in accordance with GAAP consistently
applied and shall include the portion of bonds, notes or other indebtedness
maturing, or required to be redeemed, within one year from the date as of which
Funded Indebtedness is being determined, provided that for purposes of
computations under this Agreement, capitalized lease obligations shall be
excluded from Funded Indebtedness.
 
"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis.
 
"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefore, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items and trade payables incurred in the ordinary course of
business, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guaranty Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) Off Balance Sheet Indebtedness, (h) all
obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares, (i)
all net principal obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements, (j) the maximum amount of all performance and standby
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), and (k) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP .
 
"Indemnified Liabilities" has the meaning set forth in Section 8.05(B).
 
"Indemnities" means, collectively, the Lender and its respective Affiliates,
directors, officers, employees, counsel, agents and attorneys- in-fact.
 
"Indenture" means that certain Indenture of Mortgage dated as of July 1, 1961
between the Company (successor to the Corporation) and Wilmington Trust Company,
as Trustee as the same may from time to time be supplemented, modified, amended,
renewed, extended or consolidated.
 
"Interest Period" means  a period commencing on the date the LIBOR Option is to
take effect (including continuations and conversions) and ending on the
numerically corresponding day in the next calendar month or the month that is 2,
3, 6, or 9 months thereafter, as the case may be; provided, however, that: (i)
in the event such ending day is not a Banking Day, such period shall be extended
to the next Banking Day unless such next Banking Day falls in the next calendar
month, in which case it shall end on the preceding Banking Day; and (ii) if
there is no numerically corresponding day in the ending month, then such period
shall end on the last Banking Day in the relevant month.
 
“Investment” shall have the meaning set forth in Section 6.05 hereof.
 
"Lender" means CoBank, ACB, together with its successors and assigns.
 
“LIBOR Option” shall have the meaning set forth in Section 2.04(A)(3).
 
“LIBOR” shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on Eurocurrency Liabilities for banks subject to
Regulation D or required by any other federal law or regulation) quoted by the
British Bankers Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days
before the commencement of the Interest Period for the offering of U.S. dollar
deposits in the London interbank market for the Interest Period designated by
the Company, as published by Bloomberg or another major information vendor
listed on BBA’s official website.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
"Loans"  shall have the meaning set forth in Section 2.01 hereof.
 
"Material Adverse Effect" means a material adverse effect on (a) the operations,
business, assets, or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or (c) the validity or enforceability of this
Agreement, any of the other Credit Documents, or the rights and remedies of the
Lender hereunder or thereunder.
 
"Maturity Date" shall have the meaning set forth in Section 2.01.
 
"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
"Multiple Employer Plan" means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the  Company or any ERISA Affiliate and at least one
employer other than the  Company or any ERISA Affiliate are contributing
sponsors.
 
“Note” shall have the meaning set forth in Section 2.08 hereof, as amended,
modified, supplemented or replaced from time to time.
 
"Off Balance Sheet Indebtedness" means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.
 
“Other Investments” shall have the meaning set forth in Section 6.05(F) hereof.
 
"Participation Purchaser" means any Person (other than a natural person or
the  Company or any of the  Company's Affiliates or Subsidiaries) to whom a
Lender sells a participation as specified in Section 8.03(B).
 
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Permitted Encumbrances” shall have the meaning set forth in the Indenture.
 
"Person" means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof
 
"Plan" means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the  Company or any ERISA
Affiliate is ( or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an "employer" within the meaning of
Section 3(5) of ERISA.
 
“Quoted Fixed Rate Option”  shall have the meaning set forth in Section
2.04(A)(2).
 
“Quoted Fixed Rate Period” shall have the meaning set forth in Section
2.04(A)(2).
 
"Regulation D, O, T, U or X" means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect, any amendment thereto and any successor to all or a portion thereof
 
"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
 
"S&P" means Standard & Poor's Ratings Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.
 
"Short-Term Debt" means debt of the Company that matures within one year of the
date created.
 
"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
 
"Solvent" means, with respect to the  Company as of a particular date, that on
such date (a) the  Company is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the  Company does not intend to, and does not believe that it
will, incur debts or liabilities beyond the  Company's ability to pay as such
debts and liabilities mature in their ordinary course, (c) the  Company is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the  Company's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the  Company is engaged or is to engage and (d) the fair value
of the assets of the Company, taken as a whole on a going concern basis, is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of the  Company. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
 
"Termination Event" means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of
the  Company or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041 (a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (f) the complete or partial withdrawal of
the  Company or any ERISA Affiliate from a Multiemployer Plan.
 
"Total Assets" means all assets of the Company and its consolidated Subsidiaries
as shown on its most recent annual audited consolidated balance sheet, as
determined in accordance with GAAP .
 
"Total Permanent Capital" shall mean, with respect to the Company and its
Subsidiaries: (i) the sum of the par or stated value of all outstanding capital
stock of the Company and all paid-in premiums thereon; (ii) all surplus,
including capital and earned surplus but not including surplus from any
revaluation of the Company's assets after December 31, 2008; (iii) the minority
interest (if any) in consolidated Subsidiaries, but not including any earned
surplus of Subsidiaries prior to the date of acquisition of such Subsidiaries;
and (iv) all Funded Indebtedness of the Company and such Subsidiaries.  Total
Permanent Capital shall be calculated on a consolidated basis, excluding all
intercompany items, and in accordance with GAAP consistently applied.
 
“Variable Rate Option” shall have the meaning set forth in Section 2.04(A)(1).
 
RULES OF INTERPRETATION


SECTION 2.01 Rules of Interpretation.  The following rules of interpretation
shall apply to the Agreement, the other Credit Documents and all amendments to
either of the foregoing:


           Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lender hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis.


Number.  All terms stated in the singular shall include the plural, and all
terms stated in the plural shall include the singular.


           Including.  The term "including" shall be construed as meaning
"including, but not limited to".


           Default. The expression "while any Default or Event of Default shall
have occurred and be continuing" (or like expression) shall be deemed to include
the period following any acceleration of the  Company Obligations (unless such
acceleration is rescinded).


References in this Agreement to "Articles", "Sections", "Schedules" or
"Exhibits" shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.


           Renewal of Commitment. References in the Agreement to the renewal of
the Commitment shall not be construed as obligating the Lender to renew the
Commitment, and no obligation to renew the Commitment shall arise unless
contained in a writing signed by the Lender.



